 



Exhibit 10.1
Gartner Operating Committee Members (U.S. Associates),
As a member of Gartner’s Operating Committee employed in the United States, you
play a vital role in the overall success of our corporate performance. To that
end, you have been asked to collaborate across organizational lines and make or
support those decisions that build the total organization’s value. In
recognition of this responsibility, you have the opportunity to participate in
an executive benefits package intended to enhance the current benefits offered
to you by Gartner.
These enhanced benefits include:

•   Enhanced severance policy   •   35 Paid Time Off days   •   $15,000 annual
payment to purchase the perquisites of your choice (grossed up for tax purposes)
  •   A Company match for deferrals to the Gartner Management Deferred
Compensation Plan   •   Annual executive medical exam

Enhanced Severance Policy
The role you play as a senior leader has a higher risk/reward than other roles.
In order to ensure that you are focused on your responsibilities, we have
included an enhanced severance policy as part of this package.
If you are terminated without Cause then you will be entitled to receive the
following:

•   your current annual base salary and PTO accrued through your termination
date (up to a maximum of 25 days per year) plus continued base salary for a
period of twelve months following the termination date, payable in accordance
with Gartner’s regular payroll schedule as in effect from time to time;   •  
all options and other exercisable rights vested as of the termination date held
by you shall remain exercisable for 90 days following your termination date;   •
  reimbursement for COBRA premiums incurred ,minus the contribution paid by
active associates, to continue group health benefits (or, at Gartner’s election,
to obtain substantially similar health benefits through a third party carrier)
for twelve months for you, your spouse and any eligible children, provided that
you make the appropriate election; and   •   no other compensation, severance or
other benefits, except only that this provision shall not limit any benefits
otherwise available to you in the case of a Change in Control.

If you are terminated without Cause during the 12 month period following a
Change of Control, then all outstanding equity awards shall vest in full and be
immediately exercisable, and shall remain exercisable for 12 months following
the termination date.
“Cause” means (i) yours failure to perform your assigned duties or
responsibilities (other than a failure resulting from disability) in such a
manner as to cause material loss, damage or injury to Gartner; (ii) gross
negligence or serious misconduct by you in connection with the discharge of the
duties of your position in such a manner as to cause material loss, damage or
injury to Gartner; (iii) your use of drugs or alcohol in such a manner as to
materially interfere with the performance of your assigned duties; or

 



--------------------------------------------------------------------------------



 



(iv) your being convicted of, or entering a plea of nolo contendere to, a
felony. In each instance, the foregoing acts and omissions shall not constitute
Cause unless and until you have been provided with written notice from Gartner
describing your act or omission that otherwise would constitute Cause and your
failure to remedy such act or omission within 30 days of receiving written
notice.
“Change in Control” shall have the same meaning as in Gartner’s 2003 Long Term
Incentive Plan.
Paid-Time-Off (PTO) Program
Gartner understands the importance of time away from work and how it results in
a better frame of mind to provide outstanding results. As a senior leader of
Gartner, you will be eligible for the highest level of PTO days, 35 days.
If your employment should terminate, you will be paid for any unused PTO up to a
maximum of 25 days. The rate is based on your base salary only.
Annual Lump-Sum Payment
Under the executive benefit program, Gartner will pay you an annual lump sum
payment of $15,000 from which you can choose to purchase the perquisites of your
choice.
For US taxpayers, this amount shall be grossed-up. In other words, you will be
entitled to receive an additional payment (a “Gross-Up Payment”) in an amount
such that after payment by you of all income and payroll taxes imposed on the
benefit payment and the Gross-Up Payment, you will retain the same amount on an
after tax basis with respect to the benefit payment due that you would have
retained had no such tax been imposed. In all cases, you are responsible for
paying your own taxes.
Company Match
Gartner has a Management Deferred Compensation Plan which allows you to differ
your income in a non-qualified plan. Deferrals to the Gartner Management
Deferred Compensation Plan will be matched at up to 4%, once you have received
the maximum matching contribution to our 401(k) plan.
Executive Health Exam
You are eligible for an annual preventive physical examination by Executive
Health Exams International (EHE). There are EHE facilities located in New York
and in Stamford. You will be contacted by EHE to set up your appointment at your
convenience. For US taxpayers, the fees or premiums paid on your behalf in
regard to this benefit shall be grossed-up. In other words, you will be entitled
to receive an additional payment (a “Gross-Up Payment”) in an amount such that
after payment by you of all income and payroll taxes imposed on the benefit
payment and the Gross-Up Payment, you will retain the same amount on an after
tax basis with respect to the benefit payment due that you would have retained
had no such tax been imposed. In all cases, you are responsible for paying your
own taxes.

 



--------------------------------------------------------------------------------



 



In Conclusion
These benefits are being offered to you to supplement the current benefits
package offered to all associates. You are not required to take these additional
benefits. You choose which are the most appropriate given your individual
requirements.
The receipt of these benefits is contingent upon your signature below. By
signing below, you hereby agree that these shall be the only benefits, including
but not limited to severance benefits, (other than those benefits offered to all
Gartner associates) that you shall be entitled to, and that any and all other
benefits or arrangements, whether oral or in writing, previously existing
between you and Gartner have been superceded and extinguished by this Program.
Yours truly,
Gartner, Inc.

         
By:
       
Title:
 
 
   
 
       

Acknowledged

         
By:
       
Name:
 
 
   
 
       

 